Title: From Alexander Hamilton to Ebenezer Stevens, 29 July 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Sir
New York July 29. 1799

Inclosed is a ⟨plan⟩ for the uniforms &c of the army prepared at my request by Col Smith, with the aid of Col Fish and Capt Armstrong. I am desirous of seeing some models of Cloathing made agreeably to this plan—be⟨ginning wi⟩th those of the privates. It is my ⟨wish that⟩ the models may be framed as well with a view to the quality of the materials as to the fashions and ornaments of the Cloathing. The sooner they can be prepared, the better.
But to be the more certain that we meet the ideas of the framers of the plan—you will be pleased to have recourse to the assistance of Capt Armstrong who has been very obliging on the occasion and who I doubt not will with pleasure lend his further aid.
With great consideration   I am Sir   Your obed ser
A Hamliton
General Stevens
